Citation Nr: 1431422	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on active military duty from October 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri. 

The Board has re-characterized the claim of service connection as indicated on the title page of this decision. Such characterization takes into account the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In May 2013, the appellant testified at a Board videohearing before the undersigned. A transcript has been reviewed and is in the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

An opinion clarifying the November 2009 VA examination report is requested. Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, the evidence shows that the Veteran has a current disability of mild depressive disorder and polysubstance dependence in remission, but the Board is seeking clarification regarding element (2), incurrence (see November 2009 VA examination report). 

A psychiatric disability was not noted upon entry to service (see May 1985 enlistment examination report). The Veteran was presumed sound upon entry to service, thus the presumption of soundness applies here.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The November 2009 VA examination report did not offer an opinion as to whether any psychiatric disability clearly and unmistakably preexisted service even though the report stated he began suffering from depression during childhood and adolescence, noting molestation as a child, an overdose at 15, and drug and alcohol abuse at 12. The examiner stated: "It appears in terms of frequency, severity, and onset of symptoms that they began during adolescence and have occurred intermittently." 

An opinion is needed regarding whether it is clear and unmistakable that the psychiatric disability pre-existed service. If so, the examiner should state whether it was clear and unmistakable that the disability underwent an increase in severity service. If so, the examiner should state whether there is clear and unmistakable the increase in disability is due to the natural progress of the disability. See Gilbert v. Shinseki, 26 Vet. App. 48, 51-53 (2012), aff'd, No. 2013-7056 (Fed. Cir. April 24, 2014). 

The clear and unmistakable evidence standard is "onerous" and "very demanding" standard. Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see Cotant v. Principi, 17 Vet. App. 116, 131 (2003). The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258 (1999). If not met, the nexus element of the claim is to be determined under the preponderance of the evidence (as likely as not) standard. See Gilbert, 26 Vet. App. at 54-55. 

Accordingly, the case is REMANDED for the following action:

1. Return the file to a VA examiner for an opinion. The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination. The VA examination report or addendum should indicate that this has been accomplished. 

The following should be addressed: 
* The examiner should state whether there is clear and unmistakable evidence (i.e., whether it is undebatable) that any psychiatric disability preexisted service. The examiner should reference:
o The May 1985 entrance report of medical history showing the Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort and 
o December 1994 to January 1995 and October 1997 VA records showing a history of early substance abuse and child sexual abuse. 
* If a psychiatric disability preexisted service, the examiner should state whether there is clear and unmistakable evidence that the psychiatric disability underwent an increase in severity in service. The examiner should reference: 
o A November 1988 Alcohol and Drug Abuse Prevention and Control Program intake record. 
* If a psychiatric disability preexisted service and underwent an increase in service (or it is not clear and unmistakable that the disability did not increase in service), the examiner should state whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease. 
* If the evidence is not clear and unmistakable that any disability preexisted service, the examiner should state whether it is at least as likely as not that any and each psychiatric disability had its onset in or is etiologically related to service. 
The examiner should support the opinion with citation to the relevant facts and medical principles. 

3. Readjudicate the claim on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

